ON APPLICATION OF PLAINTIFF, APPELLANT, FOR A REHEARING
REYNOLDS, J.
In this case both plaintiff, appellant, and defendant, appellee, filed motions for rehearing. The defendant’s motion has heretofore been overruled. Plaintiff’s motion has not heretofore been passed on.
Plaintiff, in her motion, calls the court’s attention to the fact that the decree rendered by this court gave the plaintiff judgment for $1,000.00 and cast the plaintiff for the costs. This was error, for under the law the costs should follow the judgment, and it was error, therefore, to place the costs on the plaintiff, in whose favor judgment was rendered; The general rule of law is that a judgment does not become final until application for rehearing is' finally passed on by the court to which the case has been appealed.
Harrison vs. Ottman, 111 La. 730, 35 South. 844.
The error complained of by plaintiff is a patent error apparent on the face of the papers and is such an error as the court can and should correct without granting a rehearing.
American National Bank vs. Reclamation Oil Producing Association, 156 La. 660, 101 South. 10; and authorities there cited.
It is therefore ordered, adjudged and decreed that the judgment heretofore rendered in this case be recast so as to read as follows:
It is therefore ordered, adjudged and decreed that the judgment of the lower court be reversed, and it is now ordered, adjudged and decreed that plaintiff, Mrs, M. J. Neal, do recover from defendant, Wyatt Lumber Company, Limited, judgment for the full sum of one thousand and forty-seven and 50-100 dollars with five per cent per annum interest thereon from final judgment herein; all costs to be paid by the defendant, Wyatt Lumber Company, Limited.
And, having corrected the error complained of, rehearing is refused.